16-2872
Joseph v. United Technologies Corp.

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
6th day of July, two thousand seventeen.

PRESENT: DENNIS JACOBS,
         PIERRE N. LEVAL,
         REENA RAGGI,
              Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -X
MICHAEL G. JOSEPH,
         Plaintiff-Appellant,

             -v.-                                                  16-2872

UNITED TECHNOLOGIES CORP., PRATT & WHITNEY
DIVISION AND SIKORSKY AIRCRAFT CORPORATION,
         Defendants-Appellees.†

- - - - - - - - - - - - - - - - - - - - - -X

FOR APPELLANT:                                 KENNETH A. VOTRE, Votre &
                                               Associates, P.C.,
                                               Ridgefield, CT.

† The Clerk of Court is respectfully directed to amend the
official caption to conform to the above.
                                           1
FOR APPELLEES:                     ERIC L. SUSSMAN (Albert
                                   Zakarian, on the brief), Day
                                   Pitney LLP, Hartford, CT.

     Appeal from a judgment of the United States District Court
for the District of Connecticut (Thompson, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED that the judgment of the district court be AFFIRMED.

     Michael Joseph appeals from the judgment of the United
States District Court for the District of Connecticut
(Thompson, J.) in favor of defendants-appellees United
Technologies Corporation, Pratt & Whitney Division (“Pratt &
Whitney”) and Sikorsky Aircraft Corporation (“Sikorsky”),
granting summary judgment on Joseph’s race and age
discrimination claims brought pursuant to Title VII of the Civil
Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq.,
the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. §§ 621, et seq., and the Connecticut Fair Employment
Practices Act (“CFEPA”), Conn. Gen. Stat. §§ 46a-60(a)(1) et
seq. We assume the parties’ familiarity with the underlying
facts, the procedural history, and the issues presented for
review.

     From 2000 to 2012, Joseph, an African-American man, worked
as a software engineer at Sikorsky. In 2009, at age 38, he was
promoted to a supervisory position. The promotion came with
no salary increase. Before applying for the position, Joseph
expressed his interest to a program manager named Donald Rogers,
who is not alleged to have had any role in the promotion
decision. According to Joseph, Rogers warned him that he would
not get the position because Joseph’s department “didn’t have
any black managers.” Appellees’ Supp. App’x (“Supp. App’x”)
at 73-74.

     Joseph claims that, following his promotion, he was
harassed, humiliated, and treated unfairly by Rogers and the
person who promoted him, John VanLeeuwen. He alleges that
Rogers yelled at him, criticized his performance (including
during a performance review), referred to him as “lazy” and a


                               2
“slacker,” and blamed him for the mistakes of others, and that
VanLeeuwen accused him of stealing a laptop. Joseph also
claims that some unknown individual was remotely tampering with
his computer and deleting his work. He believes that he was
mistreated because of his race and age.

     In March 2012, he left Sikorsky to work at Pratt & Whitney.
The companies were, respectively, a subsidiary and a corporate
division of United Technologies Corporation. He alleges that
at Pratt & Whitney he encountered similar problems with his
computer, was accused of stealing files by his supervisor,
Michael Sabatella, and experienced headaches and other physical
discomfort, which he attributes to some sort of “energy . . .
[or] heat[-]producing beam.” Supp. App’x at 49. Citing his
health concerns, he did not report to work for most of the period
between late November 2012 and early March 2013. He returned
to the office on March 13, 2013 after Pratt & Whitney’s
investigation found no environmental safety concerns.
However, he immediately began experiencing physical discomfort
and never reported to work again.

     In May 2013, Joseph filed a complaint with the Equal
Employment Opportunity Commission (“EEOC”) against Sikorsky
and Pratt & Whitney for race and age discrimination. He amended
the complaint in July 2013. He also filed a complaint with the
Connecticut Commission on Human Rights and Opportunities
(“CCHRO”) in June 2013.

     In August 2013, Joseph was terminated by Pratt & Whitney
as part of a reduction in force. Managers were required to
assess their employees according to specific criteria, and
Joseph, who had not reported to work for several months,
received the lowest score in his group. He was 42 years old
at the time of his termination.

     Joseph brought the present action in March 2015, claiming
that Sikorsky and Pratt & Whitney subjected him to
discrimination and a hostile work environment in violation of
Title VII, the ADEA, and the CFEPA. The district court granted
summary judgment in defendants’ favor, ruling that Joseph’s
claims against Sikorsky were time-barred and that his claims



                               3
against Pratt & Whitney failed for lack of evidence that he
suffered discrimination based on race or age.

     We review de novo a district court’s grant of summary
judgment, see Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012),
and will affirm only if, construing the evidence in the light
most favorable to the nonmoving party, “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law,” Fed. R. Civ. P. 56(a). “There
is no genuine issue of material fact where the record taken as
a whole could not lead a rational trier of fact to find for the
non-moving party.” Durakovic v. Bldg. Serv. 32 BJ Pension
Fund, 609 F.3d 133, 137 (2d Cir. 2010) (internal quotation marks
and brackets omitted).

     Having reviewed the record de novo in light of the foregoing
principles of law, we conclude that none of Joseph’s claims is
actionable.

     The complained-of conduct at Sikorsky -- Joseph’s 2009
promotion without a raise, 2010 negative performance review,
and allegedly hostile work environment -- occurred beyond the
reach of the applicable statutes of limitations (300 days for
his federal claims, 180 days for his state claim). See 42 U.S.C.
§ 2000e-5(e)(1); 29 U.S.C. § 626(d)(1); Conn. Gen. Stat.
§ 46a-82(f). He contends that events at Sikorsky are not
time-barred because they were part of an “ongoing
discriminatory polic[y] or practice[],” Cornwell v. Robinson,
23 F.3d 694, 704 (2d Cir. 1994), that continued through his
employment at Pratt & Whitney. But there is no evidence of such
a policy or practice.

     As to his computer problems at Pratt & Whitney, he offers
no evidence to suggest that the unknown individual allegedly
responsible for those problems was motivated by his race or his
age.

     As to his termination from Pratt & Whitney, he agreed that
he has no “facts to suggest that the reason for [the] termination
had anything to do with [his] race or age.” Supp. App’x at 85.
He cites no evidence to support such a claim.



                               4
     Finally, he fails to demonstrate a hostile work environment
at Pratt & Whitney. He does not identify a single comment or
action during his employment at Pratt & Whitney with any
apparent connection to his race or age. See Schwapp v. Town
of Avon, 118 F.3d 106, 110 (2d Cir. 1997) (explaining that
plaintiff asserting hostile work environment claim must
demonstrate “that [his] workplace was permeated with
discriminatory intimidation that was sufficiently severe or
pervasive to alter the conditions of [his] work environment”
(internal quotation marks omitted)).

     Accordingly, we hereby AFFIRM the judgment of the district
court.

                             FOR THE COURT:
                             CATHERINE O’HAGAN WOLFE, CLERK




                               5